15 So. 3d 31 (2009)
Jane McGILL, Appellant,
v.
A & D INSTALLATIONS OF WELLINGTON, INC. and FCCI, Appellees.
No. 1D08-0814.
District Court of Appeal of Florida, First District.
May 13, 2009.
Rehearing Denied May 13, 2009.
*32 Jane McGill, West Palm Beach, and Bill McCabe, Longwood, for Appellant.
John Edward Lewis Evans, Sarasota, and Rafael Gonzalez, Sarasota, for Appellees.

ON MOTION FOR CERTIFICATION
PER CURIAM.
Appellant's motion for certification is DENIED. The Judge of Compensation Claims is AFFIRMED. See Demedrano v. Labor Finders of the Treasure Coast & Amisure Ins., 8 So. 3d 498 (Fla. 1st DCA 2009).
KAHN, BENTON, and BROWNING, JJ., concur.